Citation Nr: 0733989	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  06-24 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative disc 
disease with chronic low back pain (hereafter a "back 
disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from September 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

The veteran's back disability was not caused by his active 
military service from September 1963 to June 1967.


CONCLUSION OF LAW

Service connection for a back disability is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has a diagnosis of degenerative 
disc disease.  Therefore, he has a disability for VA 
purposes.  

The veteran filed his claim for service connection for a back 
disability in November 2004, almost 40 years after he left 
the military.  The Board must note the lapse of many years 
between the veteran's separation from service and the first 
treatment for the claimed disorder.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The veteran's service medical records (SMRs) show that he was 
treated for low back pain in October 1965.  He had x-rays 
taken, and was diagnosed with low back spasm.  He was issued 
a bed board and treated his pain with heat and physical 
therapy.  

In January 1966, the veteran was in an automobile accident 
and complained of low back pain afterwards.  X-rays were 
taken and the results were normal.  

The veteran was hospitalized with low back pain that radiated 
to his left leg in June 1967.  He requested a discharge from 
the military due to his back pain.  He reported having pain 
symptoms for 2 years.  He denied paresthesias or loss of 
strength in his legs, alteration of bowel or bladder 
function, or involvement of the right leg.  Upon examination, 
the veteran had loss of the last 30 to 35 degrees of forward 
flexion, but his other ranges of motion of his back were 
normal.  He had tenderness to palpation over the T9 and L3-L4 
areas.  He had a slightly compensated left dorsal scoliosis.  
There was evidence of a moderate paravertebral spasm on the 
left side, but no evidence of pelvic tilt.  He was diagnosed 
with lumbar strain and discharged to duty.  He was discharged 
from service one week later.  

There is no evidence in the SMRs to show that the veteran's 
back pain was the reason for his discharge, providing more 
evidence against this claim.  

The veteran underwent a VA spine examination in March 2005.  
His claims folder was reviewed in conjunction with the 
examination.  The veteran reported that he had spontaneous 
onset of severe low back pain in 1966.  He reported that he 
was helping move a heavy motor and hurt his back.  The 
veteran reported that he was discharged from the military due 
to his back injury, but (also as noted above) the examiner 
could not find evidence of this in the veteran's SMRs.  The 
veteran reported several bouts of low back pain after leaving 
the military, and sought treatment for it from worker's 
compensation physicians.  He reported that in 1988, he filed 
a worker's compensation claim for his back, and he underwent 
a laminectomy of L4-L5, which was paid for by a worker's 
compensation insurance company for his employer (the fact 
that the veteran appears to have filed a worker's 
compensation claim for his back and that his employer paid 
for this treatment only provides more evidence against this 
claim, indicating a back disorder associated with post-
service employment).  The veteran did not return to work for 
approximately 13 months after the laminectomy.  

The examiner diagnosed the veteran with degenerative disc 
disease with chronic low back pain.  X-rays taken at the 
examination showed lumbar spondylosis.  The examiner 
concluded that the veteran had a non-service-connected disc 
herniation and subsequent laminectomy under worker's 
compensation in 1988, and that the veteran's chronic back 
pain was not related to his self-limiting lumbosacral 
musculoligamentous back strain during military service, 
providing a medical opinion strongly against the veteran's 
claim.  

After his August 2007 travel Board hearing, the veteran 
submitted records from Dr. W.H., a private physician.  The 
evidence was accompanied by a waiver of RO jurisdiction.  
Both records were from October 1988.  The records consisted 
of the operative report from a left L4-5 microdiskectomy and 
a physical examination report.  Both records showed that the 
veteran had a back disability, but it was not attributed to 
his period of active military service.  The physical 
examination report stated that the veteran was first seen by 
Dr. W.H.  in April 1988, when he reported a three to four 
week history of back pain after opening a door on the jet way 
in the line of his occupational responsibilities as a ticket 
agent for an airline.

The Board must find that this report provides evidence 
against this claim, indicating a post-service back problem.  

The Board finds that the facts and examination cited above 
are entitled to great probative weight, and that they provide 
evidence against the veteran's claim.  While his SMRs show 
that he was treated for back pain in service, the post-
service medical evidence does not show a link between that 
treatment nearly 40 years ago, and his current back 
disability.  Additionally, the VA examiner stated that the 
veteran had surgery performed in 1988 by a worker's 
compensation physician, and concluded that his current back 
disability is unrelated to his back pain in service.  
The October 1988 report from Dr. W.H. states that the 
veteran's back pain commenced after opening a door at his 
place of employment, providing evidence against a claim for 
service connection.        

The Board finds that the preponderance of the evidence is 
against service connection for a back disability.  
38 U.S.C.A. § 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in December 2004, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The December 2004 
VCAA letter specifically asks the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).
 
With respect to the duty to assist, the RO has secured the 
veteran's service medical records and VA examination.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for a back disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


